Order and judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: The contention of plaintiff that it was entitled to further damages for in*969creased costs due to delay in the performance of its contract is without merit. Speculation or conjecture will not suffice to establish damages incurred by a contractor who is wrongfully delayed in the performance of the contract (Berley Indus. v City of New York, 45 NY2d 683, 686). We decline to disturb Supreme Court’s determinations with respect to the allowable delay damages because those determinations are reasonable and supported in the record.
Nevertheless, we conclude that Supreme Court erred in failing to award plaintiff $795 plus interest from November 30, 1985. The parties agreed that that amount was to be added to the original contract amount. We have reviewed plaintiff’s remaining contentions and find them to be without merit. (Appeals from Order and Judgment of Supreme Court, Monroe County, Calvaruso, J. — Breach of Contract.) Present — Den-man, P. J., Pine, Fallon, Callahan and Davis, JJ.